In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        Nos. 07-20-00226-CV
                                             07-20-00271-CV
                                             07-20-00320-CV
                                             07-20-00321-CV
                                             07-20-00345-CV
                                             07-20-00346-CV
                                             07-20-00347-CV
                                             07-20-00348-CV


            IN THE ESTATE OF WILLIAM LOUIS SUROVIK, JR., DECEASED

                             On Appeal from the 335th District Court
                                     Burleson County, Texas
                Trial Court No. 28,825, Honorable Carson T. Campbell, Presiding

                                       December 21, 2020

                                              ORDER
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Appellant, Richard J. Surovik, appeals from eight trial court orders issued in the

administration of the estate of William Louis Surovik, Jr., deceased.1 Those appeals are

presently pending in the above appellate cause numbers. Because the appeals involve

common issues of fact and law, and in the interest of conservation of judicial resources,


       1 Originally appealed to the Tenth Court of Appeals, these appeals were transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN.
§ 73.001 (West 2013).
we consolidate the appeals for briefing purposes only. Accordingly, the parties shall file

a single Appellant’s brief, Appellee’s brief, and Appellant’s reply brief addressing all eight

appeals and shall comply with the briefing requirements for a single appeal. See TEX. R.

APP. P. 9.4(i)(2) (maximum brief length), 38.1, 38.2, 38.3. Appellant’s brief is due on

February 19, 2021.2        Appellee’s brief and Appellant’s reply brief shall be due in

accordance with Rule of Appellate Procedure 38.6.


       It is so ordered.


                                                              Per Curiam




       2    Appellant filed an appellate brief in cause number 07-20-00226-CV on October 30, 2020. The
brief is stricken in light of this consolidation order.
                                                  2